Citation Nr: 0127703	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the veteran requested that he be 
afforded a hearing before a member of the Board at the time 
he submitted his substantive appeal in April 1999.  The 
veteran later withdrew this request in April 2001.  38 C.F.R. 
§ 20.704(e) (2001).  


FINDINGS OF FACT

1.  By a decision entered in February 1997, the RO denied the 
veteran's claim of service connection for PTSD.  He was 
notified of the RO's determination, and of his appellate 
rights, but he did not perfect an appeal in a timely manner.  

2.  New evidence received since the February 1997 RO denial 
is so significant that it must be considered to decide fairly 
the merits of a claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for PTSD.  He contends that he was exposed to a 
traumatic event while serving onboard a Coast Guard ship in 
1969 that was involved in the recovery of dead bodies from a 
shipwreck.  The veteran contends that he now suffers from 
PTSD as a result of the trauma experienced from that event.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

At this time there is no indication that the veteran ever 
served in combat.  Further, there is no indication that the 
veteran has ever claimed having served in combat or is 
relating any type of a stressful event to participation in 
combat.

The veteran originally attempted to establish service 
connection for a nervous condition in August 1970.  The claim 
was denied in November 1970.  The veteran then submitted a 
claim for service connection for PTSD in October 1996.  The 
last final denial occurred in February 1997.  The veteran was 
notified of that action that same month.  However, he did not 
submit a timely notice of disagreement.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  As a result, service connection 
for such a disorder may now be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1997 
rating decision consisted of the veteran's service medical 
records (SMRs), a VA examination report dated in October 
1970, a letter from the Social Security Administration (SSA) 
to the veteran dated in September 1996, a statement from the 
veteran's spouse, a stressor statement from the veteran, and 
a copy of the veteran's military personnel file.  

The veteran's claim was denied because he did not have a 
diagnosis of PTSD and there was no evidence to verify the 
stressors claimed by the veteran.  The SMRs noted that the 
veteran was diagnosed with an inadequate personality.  The 
October 1970 VA examination provided a diagnosis of passive 
aggressive personality disorder.  The veteran alleged having 
been directly involved in the recovery of several bodies from 
the ocean when his ship responded to a search and rescue 
(SAR) call.  However, he provided only his statement as proof 
of his stressors.

Evidence received since the February 1997 rating decision 
consists of a psychological examination report from J. Tripp, 
Ed.D., dated in October 1997 and received in December 1998, 
excerpts from the log book of the USCGC YAKUTAT (WHEC 380) 
for the period from November 5, 1969, to November 10, 1969, 
hearing transcript dated in July 2000, VA treatment records 
for the period from October 1996 to August 2000, and 
statements from the veteran.  

All of the evidence received since the February 1997 rating 
decision is new in that it was not of record at the time of 
the decision.  The majority of the evidence is not redundant 
of evidence previously considered and is material.  
Specifically, the log book shows that the YAKUTAT was 
involved in a SAR case in November 1969 and that four bodies 
were recovered and taken onboard the ship.  The October 1997 
psychological evaluation provides a diagnosis of PTSD that, 
without saying so directly, relates the diagnosis to the 
veteran's service stressors. 

As noted above, the "credibility of the evidence is to be 
presumed" in new and material cases.  See Justus, supra.  
Moreover, the Court in Hodge stressed that under the 
regulation (38 C.F.R. § 3.156) new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d at 1363.  The Federal Circuit noted 
that "any interpretive doubt must be resolved in the 
veteran's favor" and that "the regulation imposes a lower 
burden to reopen than the Colvin test."  Id at 1361, n. 1.

The Board finds that new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The new 
evidence, along with the evidence previously of record, 
presents a more complete picture of the circumstances 
surrounding the possible origin of the veteran's disability.  
Consequently, the Board concludes that the claim should be 
reopened.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for PTSD, to this 
extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal.  Codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In this case, the veteran's military personnel records show 
that he served onboard the YAKUTAT from September 24, 1969, 
to January 23, 1970, when he was transferred to the USCGC 
DUANE (WHEC 33).  The records show that the veteran received 
nonjudicial punishment (NJP) on two occasions in December 
1969.  Once for being intoxicated and unable to perform his 
duties and a second time for being disrespectful to a petty 
officer and being derelict in his duties.  He was also 
received NJP in March 1970 for disobeying an order.

The SMRs show that he was hospitalized at the U. S. Public 
Health Service (USPHS) Hospital in Brighton, Massachusetts, 
for two days in June 1970 and then transferred for an 
inpatient psychiatric evaluation at the USPHS hospital on 
Staten Island, New York, that same month.  At that time, the 
veteran made no mention of any stressful events in service, 
especially any involving the November 1969 SAR case.  He 
complained of receiving poor treatment on his first ship 
because of his race.  He also alleged that the doctor and the 
corpsman discriminated against him on his second ship.  The 
veteran underwent psychological testing and evaluation during 
his period of hospitalization on Staten Island.  His 
discharge diagnosis was inadequate personality.  He was then 
discharged from service for a character behavior disorder in 
July 1970.  

At the time that the veteran submitted his original claim in 
August 1970, he indicated that he had received treatment at 
the VA medical center (VAMC) at Allen Park, Michigan.  
However, when he completed VA Form 21-2545 for his VA 
examination in October 1970, he listed only the treatment at 
the USPHS hospital on Staten Island.  There is no indication 
that a request was made to obtain any possible VA treatment 
records from that time.  The Board recognizes that the 
veteran may not have received VA treatment as indicated; 
however, under the VCAA a request for the records must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that the veteran received ongoing VA 
outpatient therapy for the period from October 1996 to 
February 2000 based on records associated with the claims 
folder.  Various entries in those records indicate that the 
veteran was also receiving ongoing psychiatric care at VAMC 
Detroit, Michigan, to include involvement in a PTSD group.  
However, these records do not appear in the claims folder and 
must also be requested.  See Bell, supra.

The veteran was evaluated by Dr. Tripp in October 1997.  The 
report did not indicate a source for the evaluation.  At his 
July 2000 hearing, the veteran indicated that he was 
evaluated at a "Vet Center" located in Detroit.  
(Transcript p. 5).  He indicated that he had talked with a 
counselor there on a number of occasions.  The veteran's 
representative indicated that Dr. Tripp was from the "Vet 
Center."  (Transcript p. 6).  The "Vet Center" needs to be 
identified and a request for any outstanding records made in 
order to ensure full development of the veteran's claim.

The Board also notes that the veteran submitted an 
authorization for release of information in October 1996.  
The release identified treatment at a facility identified as 
"The Wellness Plan" for the period from April 1996 to June 
1996.  The veteran should be contacted and asked to provide 
an updated release so that a request can be made to obtain 
pertinent records from that facility.

The veteran submitted a letter from the SSA, dated in 
September 1996, which indicated that he was in receipt of 
Supplemental Security Income (SSI) for a disabling condition.  
The letter does not indicate when the veteran was found to be 
disabled or what condition(s) contributed to his disability.  
A copy of the administrative decision awarding benefits and 
the medical records relied on should be requested from the 
SSA.

Finally, in regard to the veteran's stressor.  He has 
provided excerpts from the deck log of the YAKUTAT, which 
indicate definite involvement in a SAR case.  The records 
reflect that four bodies were retrieved by the ship's small 
boats and brought onboard.  The names of the crews of the 
small boats and the condition of the bodies are not indicated 
in the excerpts.  Additional records regarding the incident 
should be requested in order to attempt to verify the 
veteran's alleged stressors.  This is necessary, as he has 
alleged specific and detailed involvement in the recovery as 
his stressor and not the general participation of his ship in 
the recovery operation.

The Coast Guard should be contacted in order to obtain an 
operation report from the YAKUTAT for the month of November 
1969, which would include the SAR case cited by the veteran.  
In addition, an on-scene commander's (OSC) report should be 
requested for the SAR case.  The YAKUTAT's deck log indicates 
that the USCGC CAMPBELL (WHEC 32) was the OSC for the SAR 
case.  The identity of the ship and the month and year should 
prove sufficient in order to request the report.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured.  This would include a 
request for records from the Allen Park 
VAMC from 1970 and on, and requests for 
treatment records from VAMC Detroit from 
1996 to the present.

2.  As part of the development required 
under the new law, the RO should contact 
the veteran and again ask him to provide 
as much additional detail as possible 
regarding his claimed PTSD stressors, 
including names of others who were 
involved, and the specifics of each 
event experienced.  The RO should also 
notify him that it would be helpful for 
him to obtain and submit evidence, which 
would serve to corroborate his 
stressors, such as statements from other 
servicemen who witnessed the claimed 
events.

3.  The RO should contact the Coast 
Guard and request the operation report 
for the YAKUTAT for November 1969, or 
for the cruise period covered by that 
period in time, as necessary.  The RO 
should also request a SAR report for the 
SAR case with the CGC CAMPBELL 
identified as the OSC.  The Coast 
Guard's response, and any additional 
evidence received, should be associated 
with the veteran's claims folder.

4.  After the above-requested 
development has been completed, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine if 
he currently has PTSD due to in-service 
stressor(s).  Psychological testing, if 
necessary, should be performed to aid in 
this assessment.  The claims folder 
should be made available to and be 
reviewed by the examining physician 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed.  Consideration should be given 
to any evidence that supports the 
veteran's claims of in-service 
stressors.  Specifically, consideration 
should be given to whether the veteran 
experienced a stressful event sufficient 
to produce PTSD.  The examiner should 
provide an opinion as to the medical 
probability that the veteran experiences 
PTSD due to in-service stressor(s).  The 
examination report should include a 
complete rationale for all opinions 
expressed.

5.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The regulatory 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


